                  Case 3:20-cv-04491-JD Document 19 Filed 08/31/20 Page 1 of 6



 1   J. Dino Vasquez, SBN 146725                                        The Honorable James Donato
     KARR TUTTLE CAMPBELL
 2   701 Fifth Avenue, Suite 3300
     Seattle, WA 98104
 3   Telephone: 206-223-1313
     Fax: 206-682-7100
 4   Email: dvasquez@karrtuttle.com
     Attorneys for Defendant
 5   Providence Health Plan
 6

 7                                   UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
     CHRIS W. & JENNIFER W.,                        )
 9                                                  )
                      Plaintiffs,                   )   Case No. 3:20-cv-04491-JD
10                                                  )
             v.                                     )   MOTION TO DISMISS FOR LACK OF
11                                                      PERSONAL JURISDICTION BY
                                                    )
     PROVIDENCE HEALTH PLAN; BLUE                       DEFENDANT PROVIDENCE HEALTH
12                                                  )
     CROSS OF CALIFORNIA dba ANTHEM                     PLAN
     BLUE CROSS; and DOES 1 through 10,             )
13                                                  )
                      Defendants.                   )
14                                                  )
                                                    )
15                                                  )
                                                    )
16
             PLEASE TAKE NOTICE that a hearing is set for Thursday, October 8, 2020, at 10:00
17
     A.M., or as soon thereafter as the matter may be heard, before the Hon. James Donato, on
18
     Defendant Providence Health Plan’s above captioned motion, as follows.
19
                                         RELIEF REQUESTED
20
             Defendant Providence Health Plan (“PHP”) moves for dismissal of Plaintiffs Chris W. &
21
     Jennifer W.’s (“Plaintiffs’”) Complaint pursuant to Fed. Rule of Civ. Pro. 12(b)(2) for lack of
22
     personal jurisdiction over PHP.
23
                                             FACTS
24
         A. The Complaint concedes PHP is a non-resident Defendant with no minimum contacts
25          in California.
             PHP is an Oregon corporation with its principal place of business in Beaverton, Oregon.
26
     Declaration of Aaron Bals (“Bals Decl.”) at ¶ 2. PHP has no offices or employees in the state of
27
                                                                               KARR TUTTLE CAMPBELL
                                                                              701 Fifth Avenue, Suite 3300
     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION                       Seattle, Washington 98104
     BY DEFENDANT PROVIDENCE HEALTH PLAN - 1                                          Main: (206) 223 1313
     #1336816 v1 / 42700-047                                                           Fax: (206) 682 7100
                 Case 3:20-cv-04491-JD Document 19 Filed 08/31/20 Page 2 of 6



 1   California and, in fact, has no contacts whatsoever with the state of California in regards to the
 2   claim at issue in the Plaintiffs’ lawsuit. Bals Decl., ¶ 7. It is not licensed or registered to do
 3   business in California. Bals Decl., ¶ 2. PHP has no presence or contacts whatsoever with the
 4   state of California. Bals Decl., ¶ 7. PHP is the third-party administrator for certain claims
 5   administration duties for the self-funded State of Oregon Public Employees Benefit Board (PEBB)
 6   plan sponsored by the State of Oregon for State employees (the “PEBB Plan”). Bals Decl., Ex. A.
 7   See also Complaint ¶¶8-9. The Complaint concedes PHP is transacting business “in the State of
 8   Oregon.” Complaint ¶9.
 9       B. Plaintiffs are Oregon residents.
10           The Complaint concedes “Plaintiffs are, and at all relevant times were, residents of
11   Oregon.” Complaint ¶5. The Complaint further concedes that Plaintiff Chris W. was an employee
12   of the state of Oregon and a participant under the Oregon PEBB Plan. Complaint ¶¶6, 8.
13       C. The treatment at issue under the Oregon PEBB Plan was rendered to an Oregon
14          resident in Utah by a Utah provider.
             PHP took no actions in the state of California with respect to the claims at issue. Id., ¶ 7.
15
     The events that gave rise to Plaintiffs’ complaint involved PHP’s claims administration under the
16
     Oregon PEBB Plan on behalf of Plaintiff’s minor daughter (P.K.W.), also an Oregon resident.
17
     Complaint, ¶ 15; Bals Decl. ¶5. Plaintiffs’ claims against PHP relate to services rendered to
18
     P.K.W. by Uinta Academy, a boarding school located in Utah. Complaint ¶43-44; Bals Decl., ¶ 6.
19
     PHP’s counsel requested Plaintiffs’ counsel provide the basis for Plaintiffs’ assertion of personal
20
     jurisdiction, but no response was provided. Decl. of Dino Vasquez, Exs. 1-2.
21
         D. The Oregon PEBB Plan requires Oregon law apply to disputes under that plan.
22
             The Oregon PEBB Plan contains the following choice of law provision: “The laws of the
23
     State of Oregon shall apply and shall be controlling state law in all matters relating to the Plan.”
24
     Ex. A, p. 3 to Bals Decl.
25
                                         LEGAL ARGUMENT
26
                  A. There is no general or specific jurisdiction over Defendant PHP in this forum.
27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION                           Seattle, Washington 98104
     BY DEFENDANT PROVIDENCE HEALTH PLAN - 2                                              Main: (206) 223 1313
     #1336816 v1 / 42700-047                                                               Fax: (206) 682 7100
                 Case 3:20-cv-04491-JD Document 19 Filed 08/31/20 Page 3 of 6



 1           Plaintiffs bear the burden of establishing that the courts in California have personal
 2   jurisdiction over a nonresident defendant such as PHP. Schwarzenegger v. Fred Martin Motor Co.,
 3   374 F.3d 797, 800 (9th Cir. 2004). Personal jurisdiction is either general or specific. Daimler AG
 4   v. Bauman, 134 S. Ct. 746, 754 (2014). General jurisdiction requires proof that the non-resident
 5   defendant has engaged in "continuous and systematic" activities within the forum state.
 6   Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 (1984). Because general
 7   jurisdiction requires extensive and sustained contacts, courts are hesitant to exercise general
 8   jurisdiction over non-resident defendants. See Daimler, 134 S. Ct. at 758 (2014) (“As [the
 9   Supreme] Court has increasingly trained on . . . specific jurisdiction, general jurisdiction has come
10   to occupy a less dominant place in the contemporary scheme.”). When a defendant's place of
11   incorporation and principal place of business is outside of the forum, as here, the standard for
12   proving the existence of general jurisdiction over a nonresident PHP is “fairly high . . .” Brand v.
13   Menlove Dodge, 796 F.2d 1070, 1073 (9th Cir. 1986).
14           Here, the Complaint asserts no basis whatsoever for general jurisdiction. There are no facts
15   to support that PHP has any contacts with the state of California, much less those that are “so
16   constant and pervasive as to render it essentially at home” in the state. Daimler, 134 S. Ct. at 751.
17   PHP is an Oregon corporation with its principal place of business in Beaverton, Oregon. Bals Dec.
18   at ¶ 2. It has no offices or employees in the state of California. Bals Decl., ¶ 7. It is not licensed
19   or registered to do business in California. Bals Decl., ¶ 2. It has no presence or contacts whatsoever
20   with the state of California. Bals Decl., ¶ 7. Plaintiffs have plead no facts, nor do any exist, from
21   which to find general jurisdiction in the state of California over this Oregon resident company.
22   See, e.g., Hunt v. Erie Ins. Grp., 728 F.2d 1244, 1246 (9th Cir. 1984) (recognizing that defendant
23   who was not licensed or registered to do business in California, and with no offices, claims offices,
24   claims agents, underwriters, officers or adjustors located in California, “has clearly not engaged in
25   any substantial activity in California that would confer general jurisdiction on the court.”). General
26   jurisdiction in California does not exist over PHP.
27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION                           Seattle, Washington 98104
     BY DEFENDANT PROVIDENCE HEALTH PLAN - 3                                              Main: (206) 223 1313
     #1336816 v1 / 42700-047                                                               Fax: (206) 682 7100
                  Case 3:20-cv-04491-JD Document 19 Filed 08/31/20 Page 4 of 6



 1             Specific jurisdiction can only be established if Plaintiff can prove that PHP purposefully
 2   directed its activities at residents of the forum, and the litigation at issue results from alleged
 3   injuries arising out of those activities. See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472
 4   (1985). Specific jurisdiction must be authorized by California’s long-arm statute. Square 1 Bank
 5   v. Lo, 128 F. Supp. 3d 1257, 1262 (N.D. Cal. 2015). California's “long-arm” statute permits local
 6   courts to exercise jurisdiction “on any basis not inconsistent with the Constitution of this State or
 7   the United States.” Cal. Code Civ. Proc. § 410.10; Mavrix Photo, Inc. v. Brand Technologies, Inc.,
 8   647 F.3d 1218, 1223 (9th Cir. 2011). To ensure that the due process requirements are met, the
 9   Ninth Circuit has established a three-part test to evaluate whether specific jurisdiction can be
10   exercised:
                       (1) The nonresident defendant must do some act or consummate
11                    some transaction within the forum or perform some act by which [it]
                      purposefully avails [it]self of the privilege of conducting activities
12                    in the forum, thereby invoking the benefits and protections of its
                      law;
13
                      (2) the claim must be one which arises out of or results from the
14                    defendant’s forum-related activities; and
15                    (3) the exercise of jurisdiction must be reasonable.
16   Hirsch v. Blue Cross, Blue Shield of Kansas City, 800 F.2d 1474, 1477 (9th Cir. 1986) (emphasis
17   added).
18             1. No Purposeful Availment
19             Here, Plaintiffs’ claim against PHP involves out-of-state defendant PHP’s denial of
20   coverage under the Oregon PEBB Plan for services rendered to an Oregon resident by a Utah
21   provider. There is no contact with the state of California whatsoever. Because PHP has not
22   “purposefully availed” itself of the privileges of doing business in California, there is no need for
23   the Court to evaluate whether the exercise of jurisdiction over PHP is reasonable. See Omeluk v.
24   Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995) ("If any of the three requirements
25   is not satisfied, jurisdiction in the forum would deprive the PHP of due process of law.").
26   Dismissal is proper.
27             2. Exercise of Jurisdiction in California is Unreasonable.
                                                                                    KARR TUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION                            Seattle, Washington 98104
     BY DEFENDANT PROVIDENCE HEALTH PLAN - 4                                               Main: (206) 223 1313
     #1336816 v1 / 42700-047                                                                Fax: (206) 682 7100
                 Case 3:20-cv-04491-JD Document 19 Filed 08/31/20 Page 5 of 6



 1           Even if the Court were inclined to evaluate the “reasonableness” prong of the Hirsch test,
 2   requiring PHP to litigate this matter in California is patently unreasonable. All witnesses and
 3   parties to the dispute involving PHP are in Oregon, where the claims administration occurred, or
 4   Utah, where the provider resides. Burger King, 105 S. Ct. at 2184. The State of Oregon
 5   specifically requires that Oregon law apply to disputes under the Plan and the State of Oregon, as
 6   the sponsor of the self-funded plan is a necessary party, who cannot be compelled to litigate in
 7   California. Bals. Decl., Ex. A, p. 2. California simply has no interest in a dispute involving Oregon
 8   residents under a State of Oregon Public Employees Benefit Plan, relating to services rendered by
 9   a Utah provider. Based on all of the above, PHP’s motion to dismiss for lack of personal
10   jurisdiction should be granted.
11                                            CONCLUSION
12           Because there is no basis for the exercise of personal jurisdiction over PHP in this forum,
13   the Complaint should be dismissed pursuant to FRCP 12(b)(2), for lack of personal jurisdiction.
14           DATED this 31st day of August, 2020.
15                                                         KARR TUTTLE CAMPBELL
16
                                                           s/ J. Dino Vasquez
17                                                         J. Dino Vasquez, CA Bar No. 146725
                                                           KARR TUTTLE CAMPBELL
18                                                         701 Fifth Avenue, Suite 3300
                                                           Seattle, WA 98104
19                                                         Telephone: (206) 223-1313
                                                           Facsimile: (206) 682-7100
20                                                         Email: dvasquez@karrtuttle.com
21                                                         Attorney for Defendant Providence Health
                                                           Plan
22

23

24

25

26

27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION                           Seattle, Washington 98104
     BY DEFENDANT PROVIDENCE HEALTH PLAN - 5                                              Main: (206) 223 1313
     #1336816 v1 / 42700-047                                                               Fax: (206) 682 7100
                 Case 3:20-cv-04491-JD Document 19 Filed 08/31/20 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE
 2
             I hereby certify that on August 31, 2020, the foregoing document was electronically filed
 3
     with the United States District Court’s CM/ECF system, which will send notification of such filing
 4

 5   to all attorneys of record.

 6

 7                                                /s/Jan Likit
                                                  Jan Likit
 8                                                Legal Assistant
 9                                                jlikit@karrtuttle.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION                        Seattle, Washington 98104
     BY DEFENDANT PROVIDENCE HEALTH PLAN - 6                                           Main: (206) 223 1313
     #1336816 v1 / 42700-047                                                            Fax: (206) 682 7100
